Citation Nr: 1704870	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  08-20 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating higher than 20 percent from June 1, 2007, to August 23, 2016, and from March 1, 2017, for back disability including degenerative disc disease of the thoracolumbar spine.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to May 2007.

These matters come before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. In that rating decision, the RO granted service connection, effective June 1, 2007, for degenerative disc disease of the thoracolumbar spine. and assigned a 20 percent disability rating. Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida. 

In February 2009, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

The Board remanded the case to the RO for additional development in September 2009, December 2013, and October 2014.

In December 2015, the Board denied a rating higher than 20 percent for the back disability. The Board found that a TDIU issue was raised by the record, and remanded that issue to the RO for further action.

The Veteran appealed the December 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court). In September 2016, the Court granted a Joint Motion for Partial Remand (JMPR) from the Veteran and VA, vacating the part of the December 2015 Board decision that denied a higher rating for the back disability, and remanding that matter for further action. The JMPR granted by the Court noted that in July 2015 the Veteran's representative requested, under the Freedom of Information Act/Privacy Act, records pertaining to the Veteran's case. VA did not provide those records to the representative until April 2016, after the Board issued its December 2015 decision on the rating for the back disability. For purposes of any future Board adjudication of the case, the representative's request under the Freedom of Information Act/Privacy Act for records was fulfilled in April 2016, when VA provided the representative the requested records.

In November 2016, the Veteran submitted a claim for a temporary 100 percent rating following August 2016 back surgery, and for increased ratings for anxiety disorder and left and right knee disabilities. In a February 2017 rating decision, the RO granted a temporary total disability rating based on surgical or other treatment for the thoracolumbar degenerative disc disease necessitating convalescence, from August 24, 2016 to February 28, 2017. The RO assigned a 20 percent rating from March 1, 2017, for the back disability. The back disability rating issue on appeal therefore is entitlement to ratings higher than 20 percent from June 1, 2007, to August 23, 2016, and from March 1, 2017. In the February 2017 rating decision, the RO continued the existing ratings for 30 percent for anxiety disorder and 0 percent each for disabilities of the left and right knees.

The appeal is REMANDED to the RO. VA will notify the appellant if further action is required.


REMAND

The Board is remanding to the RO, for additional action, the issues of the rating for degenerative disc disease of the thoracolumbar spine and for a TDIU.

The Veteran appealed the initial 20 percent rating that the RO assigned for the service-connected degenerative disc disease in his thoracolumbar spine. He contends that his impairment due to that disorder warrants a rating higher than 20 percent.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10 (2016). The rating schedule provides for evaluating degenerative disc disease of the spine under 38 C.F.R. § 4.71a, Diagnostic Code 5243, applying the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Rating Formula), whichever method results in the higher evaluation when all disabilities are combined. Under the General Rating Formula spine disorders are evaluated in large part based on the ranges of motion of the affected area of the spine. Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula, Note (1).

The claims file contains mixed evidence as to the existence over the appeal period of objective neurological abnormalities associated with the Veteran's thoracolumbar disc disease. From service forward he has repeatedly reported that he has low back pain that radiates down the back of both thighs. On VA medical examinations in September 2006, January 2010, and January 2014, the examiners performed neurological testing and found no objective evidence of neurological abnormalities, including radiculopathy, associated with the disc disease. In January 2015, a VA physician reviewed the claims file and opined that it is less likely than not that pain and other symptoms in the Veteran's bilateral lower extremities are proximately due to or the result of his disc disease. Later, however, in private treatment of the Veteran in April 2015, a physician reported that a straight leg raising (SLR) test was positive. The physician found that he had lumbar radiculitis. The claims file contains some records regarding recent treatment of the back, but the records do not appear to be complete. In addition, the Board notes that in August 2016 the Veteran underwent spinal surgery including multilevel fusion. The surgery report and treatment records from before and after the surgery are likely to provide relevant information about the effects of his service-connected back disorder through different parts of the appeal period. In addition, a new VA examination to obtain findings regarding the condition of his back after the surgery and post-surgical convalescence. The Board therefore is remanding the issue of ratings for the back disability, including the question of neuropathy in the lower extremities related to the disc disease, to obtain more complete and recent treatment records and a new examination.

The claims file contains evidence suggesting that the Veteran's low back and other service-connected disabilities significantly affect his work functioning and capacity, and may warrant a TDIU. From June 1, 2007, the individual and combined ratings for the Veteran's service-connected disabilities have met the criteria under 38 C.F.R. § 4.16(a) for a TDIU. The Board is remanding the issue for VA examinations addressing the effects of each of his service-connected disabilities on his employment capacity.

Accordingly, the case is REMANDED for the following action:

1. Request permissions from the Veteran, and when those are received, obtain records of treatment of the Veteran from January 2014 through the present with the following facilities or practices, each of which is in Jacksonville, Florida: the Jacksonville Naval Hospital, Memorial Hospital, Riverside Spine & Pain Physicians, and Memorial Neurospine. Associate those records with the Veteran's claims file.



	(CONTINUED ON NEXT PAGE)


2. Thereafter, schedule the Veteran for a VA examination to address the current manifestations and effects of his service-connected back disability including degenerative disc disease of the thoracolumbar spine, status post fusion surgery. Provide the Veteran's claims file to the examiner for review. Ask the examiner to test and report the ranges of motion, and any evidence of pain on motion, of the Veteran's thoracolumbar spine in active motion, passive motion, weight-bearing, and non-weight-bearing. Ask the examiner to indicate whether there is objective evidence of weakness, excess fatigability, and/or incoordination associated with the low back disability. Ask the examiner to report on the total duration over the twelve months preceding the examination of any incapacitating episodes (requiring bedrest prescribed by physician) of the back disability. Ask the examiner to describe the effects of the back disability on any employment the Veteran currently holds, and the likely effects of that disability on securing or following a substantially gainful occupation.

3. Schedule the Veteran for VA examination(s) by appropriate clinicians to address the current manifestations and effects on occupational functioning of his service-connected obstructive sleep apnea, anxiety disorder, tinnitus, right ear hearing loss, left knee strain, right knee strain, residuals of right little finger fracture, sinusitis, and migraine headaches. Provide the claims file to each examiner for review. Ask the examiner(s) to report current findings as to each disability. Ask the examiner(s) to describe, for each disability, the effects of the disability on any employment the Veteran currently holds, and the likely effects of the disability on securing or following a substantially gainful occupation.

4. Thereafter, review the expanded record. Reconsider the issue of the rating(s), over all periods from June 1, 2007, through the present, for the Veteran's service-connected low back disability including degenerative disc disease of the thoracolumbar spine and disability status post fusion surgery. If any associated objective neurological abnormality including lower extremity neuropathy is shown for any part of the appeal period, rate each such disorder separately under an appropriate diagnostic code. Then, reconsider the issue of entitlement to a TDIU.

5. Thereafter, if any of the remanded issues is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).







